DETAILED ACTION
This communication is in response to Application No. 14/802,878 originally filed 07/17/2015. The Request for Continued Examination and Amendment presented on 11/21/2022 which provides amendments to claims 1-6, 9-15, and 17 and adds claims 21-22 is hereby acknowledged. Currently claims 1-6, 9-15, 17, and 21-22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-15, 17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, and 10 are objected to because of the following informalities:  The claims are provided with a colon “:” instead of semicolon at the end of limitations. These should be replaced with “;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now similarly recite “in accordance with a determination that the touch screen is not visible through the see-through display” and “in accordance with a determination that the touch screen is visible through the see-through display” however Applicants specification fails to provide such a teaching. Based on the remarks filed 10/21/2022, Applicant asserts support is found in paragraphs [0106-0108] (of the published application) however these paragraphs fail to provide a teaching of any determination of a touch screen not being visible through HMD nor would it be clear how this would be the case as the wearable device is “see through display” per the claim in a prior limitation. It is therefore respectfully submitted the claims fail to comply with the written description requirement.
	Further depending claim 2-6, 9, 11-15, 17, and 21-22 are rejected as being dependent upon a rejected base claim under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park U.S. Patent Application Publication No. 2014/0139439 A1 hereinafter Park.

Consider Claim 1:
	Park discloses a system comprising: (Park, See Abstract.)
	a wearable head device having a see-through display; and (Park, [0009], “A Head Mount Display (HMD) refers to any image display apparatus wearable on a head like glasses, for displaying an image. The HMD is a kind of wearable computer that enables only a user to view displayed information. Accordingly, the user's privacy is readily protected since the information is not exposed to people around the user.”)
	a mobile device with a touch screen and one or more processors, the mobile device adapted to communicate with the wearable head device; (Park, [0038-0039], [0010], “The HMD can be used in conjunction with various external devices. The HMD is connected to an external device through a network and thus can output content received from the external. Furthermore, the HMD can receive a user input to the external device or perform an operation in interaction with the external device.”)
	wherein: the one or more processors are adapted to present graphical information on the touch screen via a user interface; (Park, [0040], “The external device 100 includes at least one display unit 110 for displaying the content 111 output from the external device 100.”)
	the see-through display is adapted to present content associated with a computer application executed by the one or more processors; and (Park, [0090], “FIG. 5 illustrates an embodiment of displaying UIs on the HMD and the external device according to the present invention. In the embodiment of the present invention, the entire first UI displayed on the external device is displayed as the second UI on the HMD.”)
	the one or more processors are further adapted to: in accordance with a determination that the touch screen is not visible through the see-through display: (Park, [0076-0089], discussion of mode switching [0091], “Referring to FIG. 5(a), upon receipt of a user input to a preset icon 511, an external device 510 may switch to the protection mode. When the external device 510 switches from the normal mode to the protection mode, an HMD 520 may receive data related to a first UI 513 from the external device 510, generate a second UI 523 identical to the first UI 513, and display the second UI 523.”)
	present, via the see through display, the content associated with the computer application, the content comprising an application control element, and (Park, [0090-0094], [0042] When content displayed on the external device 100 needs protection, the displayed content may be wholly or partially transmitted to the HMD 200 according to the present invention. That is, if a UI displayed on the external device 100 includes a predetermined component, the external device 100 may transmit necessary data to the HMD 200 so that the entire UI or the component included in the UI can be displayed on the HMD 200, which will be described later with reference to FIGS. 4 to 7.”)
	in accordance with a determination that the touch screen is visible through the see-through display: forgo presenting, via the see through display, the content associated with the computer application, and present the user interface via the touch screen, the user interface associated with the computer application. (Park, [0076-0089], discussion of mode switching. This can be equated to switching back from protection mode to the normal mode. [0085], “As described above, the external device may switch from one mode to another according to a predetermined condition.”)
Consider Claim 2:
	Park discloses the system of claim 1, wherein the user interface comprises one or more indications of available computer applications to be operated on the wearable head device, wherein a selection of one of the indications initiates a corresponding computer application on the wearable head device. (Park, [0076], “A detected external device 400 may display a UI 410. The UI 410 is an interface provided to the user, in relation to an application, Web page, etc. being executed in the external device 400.”)
Consider Claim 3:
	Park discloses the system of claim 1, wherein the user interface comprises one or more indications, each such indication corresponding to a computer application of the wearable head device, wherein a selection of one of the indications via the user interface causes the corresponding computer application to present content via the wearable head device. (Park, [0080], [0081], “In another embodiment of the present invention, the external device may extract attribute information about content being displayed on the external device and may switch to another mode according to the extracted attribute information. The content may include any data displayable on the external device as well as a photo and a video. The attribute information about the content may be pre-stored in the storage unit of the external device. Further, the attribute information about the content may include information indicating whether data protection is needed. This attribute information may be set by the user.”)
Consider Claim 4:
	Park discloses the system of claim 1, wherein the user interface comprises a text entry user interface corresponding to the computer application. (Park, [0101] The HMD 620 may generate the second UI 621 with a pre-stored component corresponding to the recognized component. Or the HMD 620 may generate the second UI 621 by using or editing the image of the recognized component.” [0102], “The HMD 620 may display the second UI 621 so that the second UI 621 is laid over the first UI 611 being displayed on the external device 610.”)
Consider Claim 6:
	Park discloses the system of claim 1, wherein the one or more processors are further adapted to communicate one or more signals to the wearable head device based on an input received via the user interface. (Park, [0076-0089], discussion of mode switching [0091], “Referring to FIG. 5(a), upon receipt of a user input to a preset icon 511, an external device 510 may switch to the protection mode. When the external device 510 switches from the normal mode to the protection mode, an HMD 520 may receive data related to a first UI 513 from the external device 510, generate a second UI 523 identical to the first UI 513, and display the second UI 523.”)
Consider Claim 9:
	Park discloses the system of claim 1, wherein the application control element comprises a cursor. (Park, [0154], “Therefore, an HMD 1130 of the present invention may recognize a component of the smart TV 1110 and provide the recognized component on a second UI 1131, as illustrated in FIG. 11(b). The second UI 1131 may be laid over the component of the first UI being displayed on the smart TV 1110. The smart TV 1110 may display a protection layer over the component of the first UI overlaid with the second UI 1131.”)
Consider Claim 10:
	Park discloses a method comprising: (Park, See Abstract.)
	in accordance with a determination that a touch screen of a mobile device is not visible through a see-through display of a wearable head device: (Park, [0076-0089], discussion of mode switching [0091], “Referring to FIG. 5(a), upon receipt of a user input to a preset icon 511, an external device 510 may switch to the protection mode. When the external device 510 switches from the normal mode to the protection mode, an HMD 520 may receive data related to a first UI 513 from the external device 510, generate a second UI 523 identical to the first UI 513, and display the second UI 523.”)
	presenting, via the see through display, content associated with a computer application executed by one or more processors of the mobile device, the content comprising an application control element, and (Park, [0090-0094], [0042] When content displayed on the external device 100 needs protection, the displayed content may be wholly or partially transmitted to the HMD 200 according to the present invention. That is, if a UI displayed on the external device 100 includes a predetermined component, the external device 100 may transmit necessary data to the HMD 200 so that the entire UI or the component included in the UI can be displayed on the HMD 200, which will be described later with reference to FIGS. 4 to 7.”)
	in accordance with a determination that the touch screen is visible through the see-through display: forgoing presenting, via the see through display, the content associated with the computer application, and presenting the user interface via the touch screen, the user interface associated with the computer application. (Park, [0076-0089], discussion of mode switching. This can be equated to switching back from protection mode to the normal mode. [0085], “As described above, the external device may switch from one mode to another according to a predetermined condition.”)
Consider Claim 11:
	Park discloses the method of claim 10, the user interface comprises one or more indications of available computer applications to be operated on the wearable head device; and the method further comprises initiating a corresponding computer application on the wearable head device in response to a selection of one of the indications via the user interface. (Park, [0076], “A detected external device 400 may display a UI 410. The UI 410 is an interface provided to the user, in relation to an application, Web page, etc. being executed in the external device 400.”)
Consider Claim 12:
	Park discloses the method of claim 10, the user interface comprises one or more indications, each of the one or more indications corresponding to a computer application currently operating on the wearable head device; and the method further comprises, in response to a selection of one of the indications via the user interface, presenting content associated with a corresponding computer application via the wearable head device. (Park, [0080], [0081], “In another embodiment of the present invention, the external device may extract attribute information about content being displayed on the external device and may switch to another mode according to the extracted attribute information. The content may include any data displayable on the external device as well as a photo and a video. The attribute information about the content may be pre-stored in the storage unit of the external device. Further, the attribute information about the content may include information indicating whether data protection is needed. This attribute information may be set by the user.”)
Consider Claim 13:
	Park discloses the method of claim 10, the user interface comprises a text entry user interface corresponding to the computer application. (Park, [0101] The HMD 620 may generate the second UI 621 with a pre-stored component corresponding to the recognized component. Or the HMD 620 may generate the second UI 621 by using or editing the image of the recognized component.” [0102], “The HMD 620 may display the second UI 621 so that the second UI 621 is laid over the first UI 611 being displayed on the external device 610.”)
Consider Claim 15:
	Park discloses the method of claim 10, further comprising: communicating one or more signals to the wearable head device based on an input received via the user interface. (Park, [0076-0089], discussion of mode switching [0091], “Referring to FIG. 5(a), upon receipt of a user input to a preset icon 511, an external device 510 may switch to the protection mode. When the external device 510 switches from the normal mode to the protection mode, an HMD 520 may receive data related to a first UI 513 from the external device 510, generate a second UI 523 identical to the first UI 513, and display the second UI 523.”)
Consider Claim 17:
	Park discloses the method of claim 10, wherein the application control element comprises a cursor. (Park, [0154], “Therefore, an HMD 1130 of the present invention may recognize a component of the smart TV 1110 and provide the recognized component on a second UI 1131, as illustrated in FIG. 11(b). The second UI 1131 may be laid over the component of the first UI being displayed on the smart TV 1110. The smart TV 1110 may display a protection layer over the component of the first UI overlaid with the second UI 1131.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application Publication No. 2014/0139439 A1 as applied to claims 1 and 10 respectively above, and further in view of Osterhout et al. U.S. Patent Application Publication No. 2011/0213664 A1 hereinafter Osterhout.

Consider Claim 5:
	Park discloses the system of claim 1, however does not specify wherein the user interface comprises game play information corresponding to the computer application. 
	Osterhout however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a HMD and to have the ability to select from a number of available programs or content one of which is a gaming application and therefor teaches the user interface comprises game play information corresponding to the computer application. (Osterhout, [0537], [0342], [0349], [0320], “In an embodiment, a "Mode" may be entered by the eyepiece.  In the mode, certain applications may be available.  For example, a consumer version of the eyepiece may have a Tourist Mode, Educational Mode, Internet Mode, TV Mode, Gaming Mode, Exercise Mode, Stylist Mode, Personal Assistant Mode, and the like.”)
	It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize have the ability to select from a number of available programs or content in a head worn display for the purpose of as one ordinary skill in the would readily recognize this provides the user with technologies such as Augmented Reality technology and technology beyond the simple display use, providing users many diverse conveniences.
Consider Claim 14:
	Park discloses the method of claim 10, however does not specify wherein: the user interface comprises game play information corresponding to the computer application.
 	Osterhout however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a HMD and to have the ability to select from a number of available programs or content one of which is a gaming application and therefor teaches the user interface comprises game play information corresponding to the computer application. (Osterhout, [0537], [0342], [0349], [0320], “In an embodiment, a "Mode" may be entered by the eyepiece.  In the mode, certain applications may be available.  For example, a consumer version of the eyepiece may have a Tourist Mode, Educational Mode, Internet Mode, TV Mode, Gaming Mode, Exercise Mode, Stylist Mode, Personal Assistant Mode, and the like.”)
	It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to utilize have the ability to select from a number of available programs or content in a head worn display for the purpose of as one ordinary skill in the would readily recognize this provides the user with technologies such as Augmented Reality technology and technology beyond the simple display use, providing users many diverse conveniences.

Claim Rejections - 35 USC § 103
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application Publication No. 2014/0139439 A1 as applied to claims 1 and 10 respectively above, and further in view of Nartker et al. U.S. Patent Application Publication No. 2016/0267712 A1 hereinafter Nartker.

Consider Claim 21:
	Park discloses the system of claim 1, however does not specify wherein: the mobile device is configured to operate in a standalone mode or in a control mode, wherein the mobile device is configured to control the wearable head device when operating in the control mode; and the mobile device is configured to select one of the standalone mode and the control mode in response to an input received via the user interface. 
	Nartker however teaches it was a known technique in the art to provide the functionality of the mobile device is configured to operate in a standalone mode or in a control mode, wherein the mobile device is configured to control the wearable head device when operating in the control mode; and the mobile device is configured to select one of the standalone mode and the control mode in response to an input received via the user interface. (Nartker, [0036], [0039], [0089], [0079], “Referring to FIGS. 1, 2, 3A-C, 4A-B, and 5A-B, a user (e.g., the user 420) may decide to return to viewing content (e.g., the content 202) on the mobile computing device 104. For example, the user 420 can remove the VR headset 308 and can disconnect the VR headset 308 from the mobile computing device 104. The disconnecting of the VR headset 308 can cause the content to be displayed on the display device 106 on the mobile computing device 104, providing a continuity of viewing of content for the user 420. For example, the disconnecting of the VR headset 308 can cause the mobile computing device 104 to stop providing the content to the VR headset 308.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the functions of a control and standalone mode as this was known in view of Nartker and would have been utilized for the purpose of, as would be recognized in view of Nartker, to provide functionality and/or interaction between an external and head mounted device as determined by the user. (Nartker, [0035-0045])

Consider Claim 22:
	Park discloses the method of claim 10, however does not specify wherein: the mobile device is configured to operate in a standalone mode or in a control mode, wherein the mobile device is configured to control the wearable head device when operating in the control mode; and the method further comprises, in response to an input received via the user interface, selecting one of the standalone mode and the control mode.
	Nartker however teaches it was a known technique in the art to provide the functionality of the mobile device is configured to operate in a standalone mode or in a control mode, wherein the mobile device is configured to control the wearable head device when operating in the control mode; and the method further comprises, in response to an input received via the user interface, selecting one of the standalone mode and the control mode. (Nartker, [0036], [0039], [0089], [0079], “Referring to FIGS. 1, 2, 3A-C, 4A-B, and 5A-B, a user (e.g., the user 420) may decide to return to viewing content (e.g., the content 202) on the mobile computing device 104. For example, the user 420 can remove the VR headset 308 and can disconnect the VR headset 308 from the mobile computing device 104. The disconnecting of the VR headset 308 can cause the content to be displayed on the display device 106 on the mobile computing device 104, providing a continuity of viewing of content for the user 420. For example, the disconnecting of the VR headset 308 can cause the mobile computing device 104 to stop providing the content to the VR headset 308.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the functions of a control and standalone mode as this was known in view of Nartker and would have been utilized for the purpose of, as would be recognized in view of Nartker, to provide functionality and/or interaction between an external and head mounted device as determined by the user. (Nartker, [0035-0045])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626